En Banc Order filed September 11, 2018




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00713-CV

   SHANE HAWKINS D/B/A GENESIS II CHURCH OF HEALTH AND
             HEALING CHAPTER #119, Appellant
                                          v.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-29921

                                EN BANC ORDER

      Page 11 of appellant’s brief states in relevant part:

      No court that receives any benefit, financial or otherwise, from STATE
      OF TEXAS or any of STATE OF TEXAS agents, counties, cities,
      and/or ect would be in conflict of interest and not able to hear this case.
      [sic]

The court construes that statement as a request to recuse every justice of this court.
See Tex. R. App. P. 16.2.
      The grounds for recusal of an appellate justice or judge are the “same as those
provided in the Rules of Civil Procedure.” Id. Rule 18b(2) of the Texas Rules of
Civil Procedure identifies the grounds for recusal. Tex. R. Civ. P. 18b(2). It states a
judge shall recuse himself or herself in a proceeding in which the judge’s impartiality
might reasonably be questioned or the judge has a personal bias or prejudice
concerning a party. Tex. R. Civ. P. 18b(2)(a), (b).

      Rule 16.3 of the Texas Rules of Appellate Procedure prescribes the procedure
to be followed for recusal of an appellate justice or judge:

      Before any further proceeding in the case, the challenged justice or
      judge must either remove himself or herself from all participation in the
      case or certify the matter to the entire court, which will decide the
      motion by a majority of the remaining judges sitting en banc. The
      challenged justice or judge must not sit with the remainder of the court
      to consider the motion as to him or her.

Tex. R. App. P. 16.3(b).

      When, as in this case, a party challenges all the members of the court, the
request is decided by the court under the procedures set forth in Rule 16.3. See
Cannon v. City of Hurst, 180 S.W.3d 600, 601 (Tex. App.—Fort Worth 2005, no
pet.) (order); Resendez v. Schwartz, 940 S.W.2d 714, 714 (Tex. App.—El Paso 1996,
no writ) (applying same procedure under former Texas Rule of Appellate Procedure
15(c)); see also Cameron v. Greenhill, 582 S.W.2d 775, 777 (Tex. 1979) (denying
motion to disqualify entire Texas Supreme Court from considering challenge to State
Bar fee assessment).

      Pursuant to the procedure set forth in Rule 16.3(b), upon the filing of the
recusal motion and prior to any further proceedings in this appeal, each of the
challenged justices of this court considered the motions in chambers. Id. Chief
Justice Kem Thompson Frost and Justices William J. Boyce, Tracy Christopher,

                                           2
Martha Hill Jamison, Brett Busby, John Donovan, Marc Brown, Ken Wise, and
Kevin Jewell each found no reason to recuse himself or herself and certified the
matter in writing to the remaining members of the court en banc. See id. This court
then followed the accepted procedure set out in Rule 16.3(b). See Manges v. Guerra,
673 S.W.2d 180, 185 (Tex. 1984); McCullough, 50 S.W.3d at 88. The justices,
except for Chief Justice Frost, then deliberated and decided the motion to recuse
with respect to each challenged justice by a vote of the remaining participating
justices en banc. No challenged justice sat with the other members of the court when
his or her challenge was considered. See Tex. R. App. P. 16.3(b); Cannon, 180
S.W.3d at 601.

      Having considered the motions as to each challenged justice, and finding no
basis for recusal, the request to recuse is denied with respect to each challenged
justice, with Chief Justice Frost not participating. The court enters the following
orders:

    ORDER DENYING REQUEST AS TO CHIEF JUSTICE KEM THOMPSON FROST

      In accordance with Rule 16.3(b), Chief Justice Frost certified to the en banc
court appellant’s request to recuse her. This court, Chief Justice Frost not
participating, finds no reason to recuse Chief Justice Frost. See Tex. R. App. P. 16.2;
Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Chief Justice Frost
is denied.

Frost, C.J. not participating.

             ORDER DENYING REQUEST AS TO JUSTICE WILLIAM J. BOYCE

      In accordance with Rule 16.3(b), Justice Boyce certified to the en banc court
appellant’s request to recuse him. This court, Chief Justice Frost and Justice Boyce
not participating, finds no reason to recuse Justice Boyce. See Tex. R. App. P. 16.2;


                                          3
Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Boyce is
denied.

Frost, C.J. and Boyce, J. not participating.

          ORDER DENYING REQUEST AS TO JUSTICE TRACY CHRISTOPHER

      In accordance with Rule 16.3(b), Justice Christopher certified to the en banc
court appellant’s request to recuse her. This court, Chief Justice Frost and Justice
Christopher not participating, finds no reason to recuse Justice Christopher. See Tex.
R. App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse
Justice Christopher is denied.

Frost, C.J. and Christopher, J. not participating.

       ORDER DENYING REQUEST AS TO JUSTICE MARTHA HILL JAMISON
      In accordance with Rule 16.3(b), Justice Jamison certified to the en banc court
appellant’s request to recuse her. This court, Chief Justice Frost and Justice Jamison
not participating, finds no reason to recuse Justice Jamison. See Tex. R. App. P. 16.2;
Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Jamison is
denied.

Frost, C.J. and Jamison, J. not participating.

                ORDER DENYING REQUEST AS TO JUSTICE BRETT BUSBY
      In accordance with Rule 16.3(b), Justice Busby certified to the en banc court
appellant’s request to recuse him. This court, Chief Justice Frost and Justice Busby
not participating, finds no reason to recuse Justice Busby. See Tex. R. App. P. 16.2;
Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Busby is
denied.

Frost, C.J. and Busby, J. not participating.


                                           4
            ORDER DENYING REQUEST AS TO JUSTICE JOHN DONOVAN

      In accordance with Rule 16.3(b), Justice Donovan certified to the en banc
court appellant’s request to recuse him. This court, Chief Justice Frost and Justice
Donovan not participating, finds no reason to recuse Justice Donovan. See Tex. R.
App. P. 16.2; Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse
Justice Donovan is denied.

Frost, C.J. and Donovan, J. not participating.

            ORDER DENYING REQUEST AS TO JUSTICE MARC BROWN
      In accordance with Rule 16.3(b), Justice Brown certified to the en banc court
appellant’s request to recuse him. This court, Chief Justice Frost and Justice Brown
not participating, finds no reason to recuse Justice Brown. See Tex. R. App. P. 16.2;
Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Brown is
denied.

Frost, C.J. and Brown, J. not participating.

               ORDER DENYING REQUEST AS TO JUSTICE KEN WISE
      In accordance with Rule 16.3(b), Justice Wise certified to the en banc court
appellant’s request to recuse him. This court, Chief Justice Frost and Justice Wise
not participating, finds no reason to recuse Justice Wise. See Tex. R. App. P. 16.2;
Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Wise is
denied.

Frost, C.J. and Wise, J. not participating.

            ORDER DENYING REQUEST AS TO JUSTICE KEVIN JEWELL

      In accordance with Rule 16.3(b), Justice Jewell certified to the en banc court
appellant’s request to recuse him. This court, Chief Justice Frost and Justice Jewell
not participating, finds no reason to recuse Justice Jewell. See Tex. R. App. P. 16.2;
                                              5
Tex. R. Civ. P. 18b(2). Accordingly, appellant’s request to recuse Justice Jewell is
denied.

Frost, C.J. and Jewell, J. not participating.



                                    PER CURIAM

En Banc (Frost, C.J. not participating)




                                            6